       Case 2:18-cv-00984-SMM Document 25 Filed 10/07/19 Page 1 of 1



 1
 2
 3   Lisa Counters, 016436
     4506 N 12th Street
 4   Phoenix, AZ 85014-4246
     Voice: (602) 266-2667
 5   Fax: (602) 266-0141
     Lisa@SchiffmanLaw.com
 6   Attorney for Plaintiff
 7
 8                            IN THE UNITED STATES DISTRICT COURT
 9                            IN AND FOR THE DISTRICT OF ARIZONA
10
11   Gheorghe Olaru,
                                                                No. 18-cv-00984-SMM
12                                      Plaintiff,
     vs.                                                 STIPULATION TO DISMISS WITH
13                                                               PREJUDICE
     Life Insurance Company of North
14   America,
                                  Defendant.
15
            The parties hereby stipulate that the Court may dismiss this matter with prejudice,
16
     each party to bear its own attorneys’ fees and costs.
17
            Dated this 7th day of October 2019.
18
19                                      SCHIFFMAN LAW OFFICE, P.C.

20
21                                      By: /s/ Lisa J. Counters
                                            Lisa J. Counters
22                                      Attorneys for Plaintiff, Gheorghe Olaru
23
                                        OGLETREE, DEAKINS, NASH, SMOAK &
24                                      STEWART, P.C.
25
26                                      By: /s/ Kristina N. Holmstrom
27                                          Kristina N. Holmstrom
                                            Attorneys for Defendants
28
